                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PENDLETON DIVISION



TOMM., 1                                                                Case No. 2:18-cv-01116-AA
                                                                            OPINION & ORDER
                Plaintiff,

        V.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, District Judge:

        Tom M. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                       The Commissioner denied

Plaintiffs application for Disability Insurance Benefits ("DIE") on February 24, 2017.

For the reasons that follow, the Court AFFIRMS the Commissioner's Decision.

\\\



        1In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party or pa1ties in t.his case. Where applicable, this opinion uses the same
designation for a non~governmental party's immediate family member.

Page 1 - OPINION AND ORDER
                                   BACKGROUND

      Plaintiff applied for DIB on April 13, 2014. Following denials at the initial and

reconsideration levels, an administrative law judge ("ALJ") held a hearing and issued

an unfavorable decision. After the Appeals Council denied her request for review,

Plaintiff filed a timely complaint in this Court seeking review of the ALJ's decision.

                              STANDARD OF REVIEW

      42 U.S.C. § 405(g) provides for judicial review of the Social Security

Administration's disability determinations: "The court shall have power to enter ...

a judgment affirming, modifying, or reversing the decision of the Commissioner of

Social Security, with or without remanding the cause for a rehearing." In reviewing

the ALJ's findings, district courts act in an appellate capacity not as the trier of fact.

Fair u. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). The district court must affirm the

ALJ's decision unless it contains legal error or lacks substantial evidentiary support.

Garrison u. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout u. Comm'r of Soc.

Sec., 454 F.3d 1050, 1052 (9th Cir. 2006)). Harmless legal errors are not grounds for

reversal. Burch u. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). "Substantial evidence

is more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion."   Gutierrez u. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The complete record must be

evaluated and the evidence that supports and detracts from the ALJ's conclusion

must be weighed. Mayes u. Massanori, 276 F.3d 453, 459 (9th Cir. 2001). If the


Page 2 - OPINION AND ORDER
evidence is subject to more than one interpretation but the Commissioner's decision

is rational, the Commissioner must be affirmed, because "the court may not

substitute its judgment for that of the Commissioner." Edlund v. Massanari, 253

F.3d 1152, 1156 (9th Cir. 2001).

                          COMMISSIONER'S DECISION

      The initial burden of proof rests upon a claimant to establish disability.

Howard v. Hechler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, a

claimant must demonstrate an "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected ... to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A).

      To determine whether a claimant is disabled, an ALJ is required to employ a

five-step sequential analysis, determining: "(l) whether the claimant is 'doing

substantial gainful activity'; (2) whether the claimant has a 'severe medically

determinable physical or mental impairment' or combination of impairments that has

lasted for more than 12 months; (3) whether the impairment 'meets or equals' one of

the listings in the regulations; (4) whether, given the claimant's 'residual functional

capacity,' the claimant can still do his or her 'past relevant work' and (5) whether the

claimant 'can make an adjustment to other work."' Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012) (quoting 20 C.F.R. §§ 404.1520(a), 416.920(a)).

      At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since her alleged onset date. At step two, the ALJ found that Plaintiff had


Page 3 - OPINION AND ORDER
the following severe limitations: "amblyopia and blepharitis (20 CFR 404.1520(c)) ."

Tr. 17. At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the requirements of a

listed impairment.

      The ALJ then assessed Plaintiffs residual functional capacity ("RFC"). 20

C.F.R. § 404.1520(e); § 416.920(e). The ALJ found that Plaintiff

      has the [RFC] to perform a full range of work at all exertional levels but
      with the following nonexertional limitations: he is limited to no climbing
      of ladders, ropes, or scaffolds; he must avoid even moderate exposure to
      hazards (i.e., dangerous machinery, unprotected heights); he is limited
      to no exposure to more than moderate light, typical office-type light and
      indoor job only, air conditioned, clear air environment; and he is limited
      to no exposure to dust particles, particulates, fumes, and wind.

Tr. 18. At step four, the ALJ found that Plaintiff is capable of performing past

relevant work as a field hauler, tank truck driver, and security guard. At step five

the ALJ found there were jobs that existed in significant numbers in the national

economy that Plaintiff was capable of performing, specifically identifying the

representative occupations of cashier II, storage facility rental clerk, furniture rental

consultant, and mail clerk, all light level jobs. Accordingly, the ALJ found that

Plaintiff was not disabled under the Act.

                                    DISCUSSION

      The only issue before me is whether the ALJ erred at step five. Plaintiff argues

that the ALJ erred by failing to apply "the grid rules for individuals with advanced

age" and by not finding Plaintiff disabled under those rules. These "grid rules" are

the Medical-Vocational Guidelines that the Commissioner can use to satisfy its step


Page 4 - OPINION AND ORDER
five burden. See 20 C.F.R. part 404, subpart P, appendix 2. The Commissioner

argues that it was only required to apply the grid rules when an individual has

exertional limitations, but not otherwise, and the ALJ permissibly relied on the

vocational expert's ("VE") testimony in not finding Plaintiff to be disabled.

       Here, the threshold question is whether the ALJ was required to apply the grid

rules. See Thomas v. Barnhart, 278 F.3d 947, 960 (9th Cir. 2002). The grid rules

concern the strength requirements of jobs, i.e., the claimant's exertional limitations,

and include a matrix of combinations relating to four vocational factors: age, work

experience, education, and physical ability.           Lockwood v. Comm'r Soc. Sec.

Admin., 616 F.3d 1068, 1071 (9th Cir. 2010) (citation omitted).             Non-exertional

impairments can restrict a claimant's RFC in ways not contemplated by these rules

if sufficiently severe. Bu.rhhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir. 1988). Unless

the claimant's limitations are exclusively 11011-exertional, "the ALJ must consult the

grids first" to determine if a finding of disability is directed "on the basis of exertional

limitation alone," but if the claimant "is not disabled under the grids, the non•

exertional limitations must be examined separately." Lou.nsbu.rry v. Barnhart, 468

F.3d 1111, 1115-16 (9th Cir. 2006) (citing 20 C.F.R. Part 404, Subpart P, App. 2, §

200.00(e)(2); Cooper v. Sullivan, 880 F.2d 1152, 1157 (9th Cir. 1989). Consequently,

when the claimant has "significant nonexertional limitations the [Commissioner

can]not   rely   on    the   grids   but    [instead   must]    put    on   a   vocational

expert." Bu.rhhart, 856 F.2d at 1340 (citation and internal quotations omitted); see

also SSR 83-14, available at 1983 WL 31254, *3-4.


Page 5 - OPINION AND ORDER
       Here, the ALJ found that Plaintiff could perform work at all exertional levels

but with certain non-exertional limitations. The ALJ's opinion does not identify a

single exertional limitation and Plaintiff points to none that the ALJ may have

overlooked. Under Ninth Circuit precedent, then, the ALJ was not required to follow

the grid rules as an initial matter.    See Lonnsbnrry, 468 F.3d 1115-16; see also

Cooper, 880 F.2d at 1155 ("where a claimant suffers solely from a nonexertional

impairment, the grids do not resolve the disability question . . .").            The ALJ

determined that strict application of the grids was not possible because Plaintiff only

had nonexertional limitations.     He thus permissibly relied on VE testimony to

"determine the extent to which these limitations erode the occupational base of

unskilled work at all exertional levels." Tr. at 21. This was not legal error.

      Plaintiff further argues that he is a person of "advanced age" under grid rule

202.02 and that the ALJ erred in relying on the existence of light unskilled jobs in

not finding him disabled. This is because a person of advanced age who is capable of

unskilled work should be considered disabled as a matter oflaw under the grids. But

when an ALJ's factual findings don't coincide with the corresponding criterion of a

rule, the rule does not apply in that particular case. See 20 C.F.R. Part 404 Subpt. P

App. 2, § 200.00(a). Thus, for Rule 202.02 to apply, Plaintiff would have to be limited

to performing only a range of light work, which isn't the case here. The ALJ found

Plaintiff was capable of a full range of work at all exertional levels and Plaintiffs

nonexertional impairments rendered following the grids inappropriate. See




Page 6 - OPINION AND ORDER
Burhhart, 856 F.2d at 1340. The ALJ thus relied on testimony from the VE to

determine that Plaintiff was not disabled. This is not legal error.

       Finally, Plaintiff's reply brief argues that even if the grids are not strictly

applicable, that they are to be used as a "guide." Plaintiff then explains that their

guidance indicates a finding of disability if he has no transferable skills and argues

that the ALJ erred by not making such a finding. But Plaintiff has no evidence

indicating that an ALJ commits harmful error by not deferring to the grids (or not

assessing their guidance value) when solely nonexertional limitations exist. While

Plaintiff quotes the grids' introductory remarks for the proposition that they should

guide an ALJ's decision "even where no specific rule applies," see Pl.'s Reply Br. at 2,

the only case cited in support of some non-binding level of guidance still distinguishes

between exertional and nonexertional limitations to determine whether an ALJ errs

by not relying the grids. See Pl.'s Reply Br. at 2-3 (citing Cooper v. Sullivan, 880 F.2d

1152, 1156 (9th Cir. 1989)). Even that case only requires a finding of disability under

the grids if a plaintiff has some degree of exertional limitations. See id.

      Even if Plaintiff's preceding argument is accepted, the record indicates that

the ALJ did in fact use the grids as a starting framework. At step five, the ALJ noted

that Plaintiff had solely nonexertional limitations so section 204.00 of the grids

provided a guiding framework. See Tr. 21 (stating that "if the claimant has solely

nonexertional limitations, section 204.00 in the [grids] provides a framework for

decision-making."). The ALJ then found that Plaintiff's "ability to perform work at

all exertional levels ha[d] been compromised by 11011-exertional limitations" and


Page 7 - OPINION AND ORDER
determined that strict application of the grids was not possible. Id. He thus turned

to VE testimony to assess the impact of Plaintiffs limitations on "the occupational

base of unskilled work at all exertional levels." Id. This was permissible under Ninth

Circuit case law. See Burkhart, 856 F.2d at 1340. Thus, I find that the ALJ did not

err.

                                   CONCLUSION

       The Commissioner's decision is AFFIRMED, and this case is DISMISSED.

       IT IS SO ORDERED.

       Dated this Z,of'Jday of July, 2019.


                              a!~LJ a"
                                     Ann Aiken
                                                  1'___)

                             United States District Judge




Page 8 - OPINION AND ORDER
